Citation Nr: 1441734	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  12-04 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  He died in March 2010, and the appellant claims as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction was subsequently transferred to the RO in St. Lake City, Utah.  

The appellant requested a hearing in January 2012.  A hearing was scheduled to take place on December 5, 2012.  Neither the appellant nor a representative appeared on behalf of the appellant.  For the reasons below, the appellant has demonstrated good cause for her failure to attend the hearing.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her January 2012 Substantive Appeal, the appellant requested a Board hearing at the RO.  The hearing was scheduled to take place on December 5, 2012.  The appellant did not attend the hearing nor did a representative appear on her behalf.  

In an April 2013 statement, the appellant explained that she did not attend the hearing because her representative from Veterans of Foreign Wars of the US (VFW), told her that he would represent her at the hearing and, at that time, he would submit the outstanding evidence that she had provided to him.  The Board notes that the representative on record for the appellant is Military Order of the Purple Heart of the U.S.A. (MOPH) and not VFW.  

The Board therefore finds that the appellant has demonstrated good cause for her failure to attend the hearing and a new Board hearing should be scheduled at the RO.  On remand, the AOJ should also seek clarification from the appellant as to whether her representative is MOPH or VFW.  Finally, the AOJ should provide the appellant the opportunity to submit the outstanding evidence that she had previously submitted to VFW.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a Board hearing at the RO.  

2.  The AOJ should take appropriate steps to contact the appellant in order to obtain and associate with the record copies of any outstanding evidence.  

The AOJ should also provide the appellant with a form that has the option to waive initial AOJ adjudication of any new evidence submitted by the appellant.  

3.  Request that the appellant provide clarification as to whether her representative is MOPH or VFW.  If indicated, a new VA Form 21-22 should be sent to the appellant.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



